Citation Nr: 1633177	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  14-28 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for cervical spine arthritis.

4.  Entitlement to service connection for bilateral shoulder arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2013 rating decision, in which the RO, in St. Paul, Minnesota, denied service connection for hearing loss, tinnitus, cervical spine arthritis, and bilateral shoulder arthritis.  In April 2014, the Veteran filed a notice of disagreement (NOD) as to the denials of service connection for hearing loss and tinnitus.  A statement of the case (SOC) was issued in July 2014.  

In August 2014, based on additional evidence received in December 2013, the RO issued another rating decision, inter alia, continuing the previous denials of service connection for hearing loss and tinnitus.  Thereafter, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2014.  

During the pendency of the appeal, the Veteran's claims file was transferred to the jurisdiction of the RO in Atlanta, Georgia, which certified the appeal to the Board in September 2015.

The Board notes that in March 2015, the Veteran submitted a private medical opinion in connection with his claim for service connection for hearing loss and tinnitus.  Based on the submission of this evidence, the RO undertook additional development and arranged for VA examination and opinion in September 2015, prior to re-certification of the appeal to the Board in October 2015.  Although no supplemental SOC (SSOC) addressing the aforementioned evidence was issued (as required by 38 C.F.R. §§ 19.31 and 19.37 (2015)), given the Board's favorable disposition of each claim for which an appeal has been perfected (as explained below), the Veteran is not prejudiced by the Board proceeding to a decision on these claims, at this juncture.  

The Board's decision addressing the claims for service connection for bilateral hearing loss and tinnitus is set forth below.  The claims for service connection for cervical spine arthritis and bilateral shoulder arthritis-for which the Veteran has completed the first of two actions required to place this matter in appellate status-is addressed in the remand following the order.  These matters are being remanded to the agency of original jurisdiction (AOJ), VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are credible and consistent with the circumstances of his service.

3.  The Veteran currently has bilateral hearing loss to an extent recognized as a disability for VA purposes, and tinnitus, and there is competent medical and credible lay evidence indicating that there is as likely as not a relationship between the Veteran's service-particularly, noise exposure therein-and each current disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015). 

Given the Board's favorable resolution to the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that all necessary actions in connection with the claims have been accomplished.

The Veteran contends that he is entitled to service connection for bilateral hearing loss and tinnitus due to the acoustic trauma he experienced during service.  Specifically, he contends that he was exposed to artillery fire and gunfire as a field artillery crewman, for which he was not provided hearing protection, and that such exposure is the source of the conditions for which service connection is sought.  See August 2014 VA Form 9; September 2015 VA Examination.  Regarding tinnitus, the Veteran contends that he has had a constant ringing in both his ear.  See September 2015 and November 2013 VA Examination reports..

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases, to include organic diseases of the nervous system,  shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Sensorineural hearing loss is considered an organic disease of the nervous system.  See VA Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a.  Also, with evidence of acoustic trauma, tinnitus is considered an organic disease of the nervous system, falling within the parameters of 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, 27 Vet. App. 258, 259 (2015).

With a chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303(b), pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor on certain elements of the claims, the Board finds that service connection for bilateral hearing loss, and for tinnitus, is warranted.

First, as for the in-service injury or disease requirement, although there is no documented evidence of any specific incident of acoustic trauma, there is no real dispute that the Veteran likely had some in-service noise exposure.  The Veteran has reported that during his service as a field artillery crewman, he was exposed to artillery fire and gunfire (without hearing protection), as his duties consisted of forward projectile assembly and firing weapons.  See November 2013 VA Examination; September 2015 VA Examination.  The Veteran's DD-Form 214 shows that his military occupational specialty was a field artillery crewman and that he received a rifle sharpshooter badge.

The Board finds that the Veteran is competent to assert the occurrence of an in-service injury, to include in-service noise exposure.  See Grottveit v. Brown, 5 Vet. App. 91 (1991).  The Board further finds that, in this case, there is no reason to question the veracity of the Veteran's assertions in this regard.  Thus, although there is no objective evidence to document a specific incident of acoustic trauma in service, the Board accepts the Veteran's assertions of in-service noise exposure, as described, to be credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154.

As for the requirement of current disability, impaired hearing will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz is 40 dB or greater; or when the auditory thresholds for at least three of the frequencies are 26 dB or greater; or when speech recognition scores under the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In the present case, the current audiograms of record, to include the most recent September 2015 VA examination audiogram, reflect that the Veteran has bilateral hearing loss to an extent recognized as a disability for VA purposes.  In regard to tinnitus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, given the nature of the disability, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.  Therefore, given the Veteran's lay assertions that he currently experiences tinnitus, the Board finds there is a current diagnosis of tinnitus.  Hence, current disability has been established for bilateral hearing loss and tinnitus.

The remaining question for each disability, then, is whether the disability is related to service-particularly,  his in-service noise exposure.  In this case, the record reflects three opinions by competent medical professionals addressing the matter-one provided by a VA examiner in November 2011, another by a private physician in September 2014, and the third by a VA examiner in September 2015.

The November 2011 VA examiner reviewed the records and examined the Veteran before concluding that the Veteran's hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of in-service noise exposure.  In support of his opinion, the examiner noted the following: the Veteran's hearing was within normal limits with no standard threshold shifts at separation; the service treatment records (STRs) are silent for tinnitus; The Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure; and according to the Noise Manual (Fifth Edition, edited by Berger et al., AIHA Press 2000, p. 125), "only seldom does noise cause a permanent tinnitus without also causing hearing loss."

In March 2015, the Veteran submitted a September 2014 letter from a private physician, who indicated that the Veteran was a current patient of his, and that he was last evaluated by him in December 2012.  The physician stated that the Veteran had significant bilateral hearing loss and tinnitus.  He noted the Veteran's military noise exposure from using guns, mortars and artillery.  The physician concluded that the Veteran's prior military noise exposure contributed to his current hearing loss and tinnitus.

The September 2015 VA examiner reviewed the records, to include the November 2011 and March 2015 opinion, and examined the Veteran before concluding that the Veteran's hearing loss and tinnitus were at least as likely as not (50% probability or greater) caused by or a result of in-service noise exposure.  Regarding hearing loss, the examiner explained that noise exposure is known to have an accumulative effect on hearing, and that noise exposure began during military service, noting that the Veteran was exposed to many very loud sounds, such as cannon fire (artillery) and shooting weapons.  The examiner further explained that although the Veteran's hearing was within normal limits at separation from service, hearing loss could present at a later date from such noise exposure.  Concerning tinnitus, the examiner explained that tinnitus is known to be associated with noise exposure, noting that the Veteran had significant noise exposure while in the military, and that tinnitus can be accumulative.  

In sum, the record reflects current bilateral hearing loss to an extent recognized as a disability for VA purposes and current tinnitus, credible lay assertions as to in-service noise exposure, and conflicting, but at least relatively evenly-balanced etiology opinions-each rendered by a competent medical professional-on the question of whether there exists a nexus between the Veteran's current bilateral hearing loss and tinnitus and his in-service noise exposure.  The Board finds that, collectively, such evidence indicates that there is as likely as not a link between the Veteran's current hearing loss and tinnitus and service-in particular, the significant noise exposure therein.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the evidence-to include credible lay assertions as to in-service noise exposure, as well as probative opinion evidence-and resolving all reasonable doubt in the Veteran's favor on certain elements of the claim, the Board finds that the criteria for service connection for bilateral hearing loss and tinnitus are met.



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND


In the August 2014 rating decision referenced in the Introduction, above, the AOJ, inter alia, denied the Veteran's claims for service connection for cervical spine arthritis and bilateral shoulder arthritis.  In August 2014, the Veteran filed a VA Form 9 accepted as perfecting an appeal of the hearing loss and tinnitus claims; however, this document can also be reasonably be construed as expressing disagreement with the denial of the claims for service connection for cervical spine arthritis and bilateral shoulder arthritis.  

To date, however, the AOJ has not yet issued an SOC with respect to these matters, the next step in the appellate process.  See 38 C.F.R. § 19.29 (2015); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the AOJ for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015).

Accordingly, these matters are hereby REMANDED for the following action:

Furnish to the Veteran and his representative an SOC addressing the claims for service connection for cervical spine arthritis and bilateral shoulder arthritis, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on these issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-here, with respect to the claims referenced above, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process;  and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


